—In an action to recover damages for personal injuries, etc., the defendant third-party plaintiff appeals (1) from an order of the Supreme Court, Kings County (Hutcherson, J.), entered July 20, 2000, which directed its project manager to be deposed and its counsel to provide additional records to the third-party defendant, and (2), as limited by its brief, from so much of an order of the same court, entered October 24, 2000, as denied its cross motion to disqualify Brody, Fabiani & Cohen as counsel for the third-party defendant.
*420Ordered that the order entered July 20, 2000, is affirmed; and it is further,
Ordered that the order entered October 24, 2000, is affirmed insofar as appealed from; and it is further,
Ordered that the third-party defendant is awarded one bill of costs.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in directing additional discovery (see, Schobel v Godwin, 264 AD2d 832).
Additionally, the Supreme Court providently exercised its discretion in denying the motion of the defendant third-party plaintiff to disqualify the law firm retained by the third-party defendant (see, Mintz v Mintz, 261 AD2d 455). Ritter, J. P., Altman, McGinity, Smith and Cozier, JJ., concur.